Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00655-CV
____________
 
PULMOSAN SAFETY EQUIPMENT CORPORATION, Appellant
 
V.
 
JOHN S. MOORE, ET AL., Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-58856
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from an order denying appellant=s special appearance signed July 13,
2007.  The trial court granted appellant=s motion for reconsideration and
granted its special appearance on September 24, 2007.  On October 4, 2007,
appellant filed a motion to dismiss the appeal because it has been rendered
moot.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
25, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.